DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims [1-2, 5, 8-9, 12, 15-16, and 21] are currently pending and have been examined on their merits. 
Claims 1, 8, and 15 have been amended see REMARKS September 25, 2021.
Claim 21 has been newly added see REMARKS September 25, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0161503) in view of DeLemos (US 2012/0237084) further in view of Tang (US 2017/0024701), even further in view of Ghosh (US 2021/0150485). 
Claims 1, 8, and 15: Foster discloses (Claim 1) a computer system implemented method for determining at least one metric for an employment candidate, comprising (Paragraph [0007]); (Claim 8) a computer system for determining at least one metric for an employment candidate, the computer system comprising: a processor; and a computer readable storage medium connected to the processor, wherein the computer readable storage medium has stored thereon a program for controlling the processor, and wherein the processor is operative with the program to execute the program for (Paragraph [0029]); (Claim 15) a computer program product for determining at least one metric for an employment candidate, including a computer readable storage medium having instructions stored thereon for execution by a computer system, wherein the instructions, when executed by the computer system, cause the computer system to implement a method comprising (Paragraph [0029]); providing to an employment candidate, by a computer system via a network, information regarding an available job, wherein the information includes a description of the job and questions for the candidate and wherein the information is configured for presentation on a device used by the candidate (Paragraph [0032-0033]; [0058]; [0065]; Fig. 4, 9A, 23A, an employer is capable of creating an account with the server to create and post a job description and associated questionnaires to be completed by potential employees. The user interface screens of the present invention could be generated using any suitable programming language, or they could be generated using a fat software client which executes on a user’s local personal computing device which communicates with the server). Receiving, from the device by the computer system via the network and in response to the information being presented to the candidate, answers of the candidate and inputs indicating actions of the candidate other than the answers (Paragraph [008-0010] in a first phase an employer can create an initial questionnaire with the job description, which must be answered by potential employees as part of the recruitment and hiring process. When a desired job posting has been identified by a potential employee, the potential employee is directed to the web-based environment and is asked to provide information in response to the job description and to answer the initial questionnaire. Optional voice stress analysis software could be applied to a recorded interview to determine whether the candidate may not be providing truthful answers to the interview’s questions). And determining, by the computer system responsive to the inputs, a metric indicating an evaluation of the candidate; and determining a metric by the computer system responsive to the answers and the inputs (Paragraph [0051];  
However, Foster does not disclose wherein the inputs include eye gaze of the candidate when the candidate is presented the job description and revisions made by the candidate to the candidate's resume; and wherein the determining the metric comprises: determining parts of the job description on which the candidate's eye gaze focuses; and analyzing revisions to the resume by the candidate in comparison to the job description parts on which the candidate's eye gaze focuses; determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate's eye gaze focuses; receiving the answers and the inputs as observations for a user defined model; and determining the metric by the user defined model based on sets of the observations received during an operating mode of the user defined model; wherein the metric provides a basis for predicting candidate selections and a selection threshold for the metric is initially set by the user; the method further comprising: receiving, for a machine learning model, additional ones of the observations, wherein the additional ones of the observations include actual candidate selections; training the machine learning model on the additional ones of the observations; and modifying at least the selection threshold by the machine learning model trained on the additional observations.
In the same field of endeavor of receiving inputs as a user analysis a document DeLemos teaches wherein the inputs include eye gaze of the candidate when the candidate is presented the job description (Paragraph [0014-0017]; according to an aspect of the invention, the eye gaze pattern determination module may be operable to determine a subject’s eye gaze pattern based on collected eye gaze data. The text interaction determination module may process information (e.g. the eye gaze pattern information) to determine, for example, whether the subject has interacted with the text in the visual media context and/or the level of the subject’s interaction with the text. (The examiner notes the broadest reasonable interpretation of a body of text would include a job description)). Wherein the determining the metric comprises: determining parts of the job description on which the candidate's eye gaze focuses (Paragraph [0023]; Fig. 1, the visual attention determination module may determine visual attention information for the subject. Visual attention information may include information regarding points or areas of the visual media content on which the subject focused for at least a minimum amount of time). And analyzing revisions to the resume by the candidate in comparison to the job description parts on which the candidate's eye gaze focuses; determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate's eye gaze focuses (Paragraph [0005]; [0017]; [0023]; Fig. 1, the invention addressing a method for identifying the existence and position of text in visual media content and determining whether a subject has interacted with the text and/or the level of subject’s interaction with the text (e.g. whether the subject looked at the text, whether the subject read the text, whether the subject comprehended the text, and/or other levels of the subject’s interaction with the text). The visual attention 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating potential job candidates via an online assessment system as disclosed by Foster (Foster [0008]) with the system of analyzing revisions to the resume by the candidate in comparison to the job description parts on which the candidate's eye gaze focuses; determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate's eye gaze focuses as taught by DeLemos (DeLemos [0019]). With the motivation of better determining potential job candidates by determining their interaction with a body of text that they are reading (DeLemos [0003]). 
In the same field of endeavor of determining and evaluating potential job candidates Tang teaches wherein the inputs include revisions made by the candidate to the candidate's resume (Paragraph [0015]; [0019]; [0025]; [0099-0102]; Fig. 3, a job change indication is created based on a detection that user updated his/her profile. Thus a job change indication may be an action that indicates that a user might be interested in another job. Depicts a process for presenting job recommendations to a user. The process may be initiated when a user edits his/her profile (resume). If the job change indication is associated with multiple target data items, then multiple source data items associated with the And analyzing revisions to the resume by the candidate in comparison to the job description parts on which the candidate's eye gaze focuses; determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate's eye gaze focuses (Paragraph [0015]; [0019]; [0025]; [0044]; [0099-0102]; Figs. 2 and 3, a job change indication is created based on a detection that user updated his/her profile. Thus a job change indication may be an action that indicates that a user might be interested in another job. Depicts a process for presenting job recommendations to a user. The process may be initiated when a user edits his/her profile (resume). If the job change indication is associated with multiple target data items, then multiple source data items associated with the user may be identified. For example, if the user applies to a job that is associated with a job description, then a job title associated with the user, one or more skills associated with the user, and a work summary associated with the user are identified. In an embodiment mapping is used to generate one or more edit recommendations for a particular user. For example, one edit recommender may be configured to recommend a job description to a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating potential job candidates via an online assessment system as disclosed by Foster (Foster [0008]) with the system of analyzing revisions to the resume by the candidate in comparison to the job description parts on which the candidate's eye gaze focuses; determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate's eye gaze focuses as taught by Tang (Tang [0019]). With the motivation of better determining potential job candidates for a position by matching potential job opportunities to a user seeking a new job (Tang [0019]). 
In the same field of endeavor of assessing a job candidate Ghosh teaches receiving the answers and the inputs as observations for a user defined model (Paragraph [0029] a machine learning model can be constructed to classify user input using a training set of correctly labeled examples of user input. ML model can be iteratively adjusted through repeated application to the training set until the model is able to classify a test set of example user inputs with an acceptable level of accuracy. Moreover, the accuracy of the ML model can be improved with usage over time as the model is applied to an even greater number of user inputs which can serve as examples to refine the model). And determining the metric by the user defined model based on sets of the observations received during an operating mode of the user defined model; wherein the metric provides a basis for predicting candidate selections and a selection threshold for the metric is initially set by the user (Paragraph [0050] in one embodiment a candidate assessor can rank a job candidate based at least in part on comparing the job candidate’s responses to questions presented as a set of multi-tiered questionnaires to another individual’s responses to questions (user defined model) presented in the same or a similar set of questionnaires. Each questionnaire can be scored by candidate assessor which also can set a threshold at each tier such that the job candidate only progresses to the next tier by successfully completing a current one by scoring at or above the threshold. The thresholds can be determined by candidate assessor based on the other individual’s (e.g. current or former employee) responses to questions presented in the same or a similar set of questionnaires). The method further comprising: receiving, for a machine learning model, additional ones of the observations, wherein the additional ones of the observations include actual candidate selections; training the machine learning model on the additional ones of the observations (Paragraph [0029] a machine learning model can be constructed to classify user input using a training set of correctly labeled examples of user input. ML model can be iteratively adjusted through repeated application to the training set until the model is able to classify a test set of example user inputs with an acceptable level of accuracy. Moreover, the accuracy of the ML model can be improved with usage over time as the model is applied to an even greater number of user inputs (additional ones) which can serve as examples to refine the model). And modifying at least the selection threshold by the machine learning model trained on the additional observations (Paragraph [0029]; [0044]; [0050]; Fig. 1, a machine learning model can be constructed to classify user input using a training set of correctly labeled examples of user input. ML model can be iteratively adjusted through repeated application to the training set until the model is able to classify a test set of example user inputs with an acceptable level of accuracy. Moreover, the accuracy of the ML model can be improved with usage over time as the model is applied to an even greater number of user inputs which can serve as examples to refine the model. Candidate assessor can use a threshold set by the user to determine whether the number of requirements met by the candidate meets or exceeds the threshold, thereby prompting selection of the candidate. Each questionnaire can be scored by the candidate assessor which also can set a threshold at each tier. The thresholds can be determined by the candidate assessor based on the other individual’s (e.g. current or former employee) responses to questions).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating potential job candidates via an online assessment system as disclosed by Foster (Foster [0008]) with the system of determining the metric by the user defined model based on sets of the observations received during an operating mode of the user defined model; wherein the metric provides a basis for predicting candidate selections and a selection threshold for the metric is initially set by the user as . 
Claims 2, 5, 9, 12, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0161503) in view of DeLemos (US 2012/0237084) further in view of Tang (US 2017/0024701), even further in view of Ghosh (US 2021/0150485), even further in view of Mercury (US 2019/0089701).
Claims 2, 9, and 16: Modified Foster discloses the method of claim 1, the computer system of claim 8, and the computer program product of claim 15. However, Foster does not disclose wherein the inputs include keyboard keystrokes of the candidate when answering the questions.	
In the same field of endeavor of testing job candidates Mercury discloses wherein the inputs include keyboard keystrokes of the candidate when answering the questions (Paragraph [0116]; [0126]; [0149] in addition to the testing equipment and apparatuses in the physical testing environment the environment may have sensors configured to monitor the performance and behavior of the user during the testing. For instance, for testing computer-based tasks, additional sensors such as keystroke loggers may be used. Evidence data may include keystroke data from the user during the testing processing).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating potential job candidates via an online assessment system as disclosed by Foster (Foster [0008]) with the system of wherein the inputs include keyboard keystrokes of the candidate when answering the questions as taught by Mercury (Mercury [0116]). 
Claims 5, 12, and 21: Modified Foster discloses the method of claim 1, the computer system of claim 8, and the computer program product of claim 15. However, Foster does not disclose wherein the inputs include records of day-to-day technical contributions of the candidate, network searches of the candidate and results of network searches viewed by the candidate.
In the same field of endeavor of testing job candidates Mercury discloses wherein the inputs include records of day-to-day technical contributions of the candidate, network searches of the candidate and results of network searches viewed by the candidate (Paragraph [0128]; [0130-0132]; Fig. 10, an example process of automatically monitoring work activities and issuing badges via on the job testing. The worker may be notified that they have received a badge based on their normal on the job activities. In some embodiments, the worker may indicate interest in obtaining one or more particular badges, and the workstation monitoring system may be configured to evaluate the worker. Additionally, in some cases the user may receive status reports (e.g. daily, weekly, etc.) identifying which badges the user is being monitored for, and the user’s progress with respect to earning those badges).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of evaluating potential job 
Therefore, claims 1-2, 5, 8-9, 12, 15-16, and 21 are rejected under 35 U.S.C. 103
Response to arguments
Applicant’s arguments, see REMARKS September 25, 2021, with respect to the rejection of claims 1-2, 5, 8-9, 12, 15-16, and 21 under U.S.C. 101 have been fully considered and are persuasive.
Applicant argues that the recited claims are not directed to an abstract idea as they do not recite a mental process, a certain method of organizing human activity, nor a mathematical concept. The examiner agrees as the claims are directed to a method of providing a computer system which comprises gathering information based on a candidate’s eye gaze focus using the received eye gaze inputs as well as other inputs to determine a user defined model, using the user defined model to determine a metric that is used to set a candidate selection threshold, then receiving additional observations (inputs) to be used to train a machine learning model which can modify the selection threshold based on future SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17 and a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set. Furthermore, even if the claims were directed to an abstract idea they would be integrated into a practical application as they do not recite merely applying an abstract idea or merely using a computer to perform an abstract idea, nor do they recite 
Therefore, the examiner finds the independent claims 1, 8, and 15 to be allowable under U.S.C. 101.
Claims 2, 5, 9, 12, 16, and 21 are argued as being allowable based on their dependence to claims 1, 8, and 15 and therefore are also allowable under U.S.C. 101.
Applicant’s arguments, see REMARKS October 06, 2021, with respect to the rejection of claims 1, 8, and 15 under U.S.C. 102 are moot because applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of claims 1, 8, and 15 being unpatentable over Foster (US 2010/0161503) in view of DeLemos (US 2012/0237084) further in view of Tang (US 2017/0024701), even further in view of Ghosh (US 2021/0150485). However, where relevant, the examiner will respond to applicant’s arguments. 
Applicant argues that Foster does not teach the newly amended claim limitations “determining parts of the job description on which the candidate’s eye gaze focuses.” The examiner finds that Foster can be modified by DeLemos to teach the newly amended claim limitation as Foster currently teaches receiving a variety of inputs to be used to assess a job candidate and DeLemos teaches a means of receiving an input indicating if a user has read and reacted to specific parts of a body of text such as a job description (DeLemos [0005]; Fig. 1).
The applicant further argues that Foster does not teach the newly amended limitation of “determine whether the candidate revises a part of the resume to match one of the parts of the job.” However, the examiner finds that Foster can be modified by Tang to teach the newly amended claim limitation as Tang discloses receiving inputs related to job change information such as user updating their resume (Tang [0019]). 
The applicant further argues that Foster does not teach the newly amended claim limitation of “determine whether the candidate revises a part of the resume to match one of the parts of the job description on which the candidate’s eye gaze focuses.” However, the examiner finds that the combination of Foster, DeLemos, and Tang can be used to teach the claim limitation. As Foster teaches receiving various inputs in 
Therefore, the examiner newly rejects independent claims 1, 8, and 15 under U.S.C. 103.
The applicant argues that the dependent claims 2, 5, 9, 12, 16, and 21 are allowable as being dependent on claims 1, 8, and 15. Therefore, the claims are newly rejected as recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mikhajlov (US 2021/0279668) method of preparing recommendations for taking decisions on the basis of a computerized assessment of the capabilities of users.
Kishore (US 8930398) System and method for improving a resume according to a job description.
Chaudhuri (US 2020/0279279) System and method for human emotion identity detection. 
Taylor (US 9256784) Eye event detection.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689